DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 – 5 and 7 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0068940 A1) in view of Chen (US 11,373,943 B2) and AAPA (Applicant Admitted Prior Art).

Regarding Claim 1, Oh discloses a (flexible) circuit board (Fig 1-9) comprising: a substrate (801; [0113]) having a surface (surface of DC with 31-33) separated into a working area (see Fig 9F; working area is the area or portion of DC with DIC) and a nonworking area (see Fig 9F; nonworking area is the area or portion of DC with 90) according to a cutting line (at 441a,442a); a chip (DIC; [0068-0069]) disposed on the working area of the surface; and a patterned circuit layer (31-33,DML) disposed on the surface and including a plurality of signal transmission wires (31,32; wires connected to DIC) and a plurality of bypass wires (33,DML; wires not connected to DIC), the plurality of signal transmission wires (31,32) are electrically connected (see Fig 3; [0078-0079,0083-0084]) to the chip (DIC) and the plurality of bypass wires (33,DML; [0080]) are not electrically connected to the chip (DIC), each of the plurality of bypass wires (DML) includes a bypass transmission portion (A-DML,B-DML as seen in Fig 3-4) located on the working area and an anti-peeling (structure shown would perform this function) portion (portion or region of A-DML and B-DML toward extreme edges and cut away as seen in Fig 9E-9F) located on the nonworking area, a blank area (spaces between A-DML, B-DML; e.g. as seen in Fig 8A, space between A-DML1 and A-DML2) exists between the anti-peeling  (structure shown would perform this function) portion (portion or region of A-DML and B-DML toward extreme edges and cut away as seen in Fig 9E-9F) and the bypass transmission portion (A-DML,B-DML as seen in Fig 3-4) and the cutting line (at 441a,442a) is configured to pass through the blank area (see Fig 9).
Oh does not explicitly disclose a flexible substrate such as to have a flexible circuit board and wherein a distance from the anti-peeling portion to the cutting line is between 100 um and 400 um.
Chen teaches of a flexible circuit board (Fig 5) comprising: a flexible substrate (10; Column 5, lines 10-14) having a surface (surface of 10 with 111) separated into a working area (see Fig 5; an area or portion on the left side with 113) and a nonworking area (see Fig 5; an area or portion on the right side with 113) according to a cutting line (at 101); a chip (113) disposed on the working area of the surface; and a patterned circuit layer (111) disposed on the surface and including a plurality of wires (111), each of the wires (111) includes a bypass transmission portion (portion of 111 on the left side of Fig 5 which bypasses connection to the 113 on the right side of Fig 5) located on the working area and an anti-peeling (structure shown would perform this function) portion (portion of 111 on the right side of Fig 5 which bypasses connection to the 113 on the left side of Fig 5) located on the nonworking area, a blank area (spaces between 111 at 111A) exists between the anti-peeling  (structure shown would perform this function) portion (portion of 111 on the right side of Fig 5 which bypasses connection to the 113 on the left side of Fig 5) and the bypass transmission portion (portion of 111 on the left side of Fig 5 which bypasses connection to the 113 on the right side of Fig 5) and the cutting line (at 101) is configured to pass through the blank area (see Fig 5), wherein a distance from the anti-peeling portion  (portion of 111 on the right side of Fig 5 which bypasses connection to the 113 on the left side of Fig 5) to the cutting line (101) is between 100 um and 400 um (Column 5, line 65-Column 6, line 28; see Fig 5 showing cutting line is half-way between 111 and 111, thus 101 is 125 microns to 200 microns from 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Oh, comprising a blank area exists between the anti-peeling portion and the bypass transmission portion and the cutting line is configured to pass through the blank area, wherein a distance from the anti-peeling portion to the cutting line is between 100 um and 400 um as taught by Chen, in order to prevent metal debris generation, reduce a risk of short-circuiting, and to improve reliability (Chen, Column 2, lines 60-68,Column 5, lines 2-14,54-64, Column 7, lines 1-10, Column 8, lines 1-9).
AAPA (Applicant’s Specification on page 1, “BACKGROUND OF THE INVENTION”, lines 8-19) states “Flexible circuit board is a package having electronic component and traces on a flexible substrate and is widely applicable in portable electronic device due to it is bendable, light, thin and shape customizable. Single flexible circuit board is small and soft so it is difficult to be moved and processed”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Oh in view of Chen, comprising a flexible substrate as taught by AAPA, in order to provide portability, provide a light board, provide a thin board, and provide a customizable board (AAPA, Applicant’s Specification on page 1, “BACKGROUND OF THE INVENTION”, lines 8-19), such as to have a flexible circuit board.
	Claim 1 states in the preamble of the claim, “flexible circuit board”, however the preamble does not have patentable weight and therefore the device lacks the limitation of flexible circuit board.

Regarding Claim 12, Oh in view of Cho and AAPA teaches the limitations of the preceding claim and Oh further teaches the flexible circuit board (Fig 1-9), wherein a part (33 on left of Fig 3) of the plurality of bypass wires (33,DML; wires not connected to DIC) are close to a left side of the working area and a part (33 on the right side of Fig 3) of the plurality of bypass wires (33,DML; wires not connected to DIC) are close to a right side of the working area, the plurality of signal transmission wires (31,32) are located between (see Fig 3) the plurality of bypass wires (33,DML; wires not connected to DIC).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0068940 A1) in view of Chen (US 11,373,943 B2) and AAPA (Applicant Admitted Prior Art) as applied to claim 1 above and further in view of Cho (US 6,495,768 B1).

Regarding Claim 6,Oh in view of Chen and AAPA teaches the limitations of the preceding claim.
Oh does not disclose the flexible circuit board, wherein each of the plurality signal transmission wires includes a transmission portion, a reduced portion and a test portion, the transmission portion is located on the working area, the test portion is located on the nonworking area, the reduced portion is connected to and located between the transmission portion and the test portion, the cutting line is configured to pass through the reduced portion, and a width of the reduced portion is less than a width of the transmission portion and a width of the test portion.
Cho teaches of a flexible circuit board (Fig 9-10), wherein each of the plurality signal transmission wires (Column 1, line 65-Column 2, line 4, Column 4, lines 1-59) includes a transmission portion (56a), a reduced portion (56b) and a test portion (55), the transmission portion (56a) is located on a working area (at 100), the test portion (55) is located on a nonworking area (portion removed after cutting; see cutting line 52 in Fig 9), the reduced portion (56b) is connected to and located between the transmission portion (56a) and the test portion (55), a cutting line (52) is configured to pass through the reduced portion (56b), and a width of the reduced portion is less than a width of the transmission portion and a width of the test portion (see Fig 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Oh in view of Chen and AAPA, wherein each of the plurality signal transmission wires includes a transmission portion, a reduced portion and a test portion, the transmission portion is located on the working area, the test portion is located on the nonworking area, the reduced portion is connected to and located between the transmission portion and the test portion, the cutting line is configured to pass through the reduced portion, and a width of the reduced portion is less than a width of the transmission portion and a width of the test portion as taught by Cho, in order to prevent shorting, allow for electrical testing, see if an IC is defective,  and minimize alien substances during cutting process (Cho, Abstract, Column 2, lines 11-54,Column 4, line 1-Column 5, line 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896